Citation Nr: 0617534	
Decision Date: 06/15/06    Archive Date: 06/27/06	

DOCKET NO.  96-45 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran is shown to have had an initial period of service 
of seven days in July 1970.  He was separated from his 
initial induction by draft, in order to immediately enlist 
for service with the US Army, and served from July 1970 to 
July 1973.  His military occupational specialty was light and 
heavy weapons, and he had service in the Republic of Vietnam 
for 10 months and 18 days between January and November 1972.  
His personnel records reflect the award, among others, of the 
Vietnam Service Medal with one Bronze Star and the Republic 
of Vietnam Campaign Medal with 60 Device.  In addition to 
basic military training and training as an individual 
Infantry fire crewman, the veteran is documented as having 
received 20 weeks training at the US Army Institute for 
Military Assistance (special forces training at Fort Bragg, 
North Carolina).  Finally, the veteran remained in a reserve 
status for several years after active duty separation.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied service 
connection for PTSD.  In September 1998, the Board remanded 
the appeal specifically for the purpose of attempting to 
verify stressors reported by the veteran in support of a 
diagnosis of PTSD.  A lengthy period of development ensued.  
In August 2003, the Board again remanded the appeal.  The 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran was not engaged in combat with the enemy.  


3.  The veteran has been diagnosed with PTSD for treatment 
purposes and has also been provided with various other 
psychiatric diagnoses; a preponderance of the evidence is 
against a finding that he currently has PTSD supported by an 
objectively verified stressor or stressors related to 
service.  

4.  The veteran's predominating diagnoses of schizophrenia 
and/or psychotic disorder, not otherwise specified, were 
first manifested many years after the veteran was separated 
from service, and no clinical opinion supports a conclusion 
that these diagnoses are attributable to any incident, injury 
or disease of active military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred or aggravated during or as a result of active 
military service, and a psychosis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

This claim was initiated and initially adjudicated long prior 
to adoption of VCAA.  However, over the years that this claim 
has remained in appellate status, it is clear that the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  He has been provided the laws and 
regulations implementing VCAA and governing his claim for 
service connection for PTSD in rating decisions and multiple 
statements of the case.  He has clearly been informed that 
the evidence necessary to substantiate his claim would be 
competent clinical evidence of a valid diagnosis of PTSD and, 
because the veteran was not awarded any decorations 
independently and objectively corroborating his participation 
in combat with the enemy, evidence objectively verifying any 
reported stressor in support of a diagnosis of PTSD.  Indeed, 
the Board's September 1998 remand specifically provided a 
detailed discussion regarding the veteran's reported 
stressors, and the necessity for them to be independently and 
objectively corroborated in support of any valid diagnosis of 
PTSD.  That remand informed the veteran that the laws and 
regulations governing VA compensation for psychiatric 
disability incorporated the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV), including the psychiatric 
symptomatology recognized for a valid diagnosis of PTSD.  

Development of the veteran's reported stressors was completed 
through the veteran's numerous submissions of written 
statements and his testimony at personal hearings at the RO 
in April 1997 and before the undersigned in January 2002.  
Two separate attempts to verify any reported stressors were 
completed by the US Armed Services Center for Research of 
Unit Records, (USASCRUR).  In the January 2005 supplemental 
statement of the case, the veteran was specifically notified 
that he had not provided a statement of stressors with 
sufficient details, dates and/or names for USASCRUR to 
conduct a meaningful search to corroborate any reported 
stressors.  

The service medical records were collected, and although they 
do not appear to be complete, additional requests for 
production have not been successful.  Multiple copies of the 
veteran's service personnel records have been collected for 
review.  Records of the veteran's treatment and evaluation by 
VA have been collected for review, as have certain private 
medical records.  Records of the veteran's award of Social 
Security disability have been collected.  There does not 
appear to be any additional relevant evidence available that 
has not been collected for review.  Although the veteran has 
argued that certain unspecified records documenting his 
participation in combat were lost at the RO, there is no 
objective evidence indicating that any additional records of 
this nature ever existed, other than those that are presently 
on file.  The Board finds that VCAA has been satisfied in 
this appeal  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
in the absence of competent evidence of a valid diagnosis of 
PTSD, and in the absence of any evidence relating other 
current multiple psychiatric diagnoses other than PTSD to any 
incident, injury or disease of active service, any failure to 
provide such notice is harmless error.

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for certain specified 
diseases, including psychoses, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. § 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.303, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Section 4.125(a) 
of this chapter, a link established by medical evidence 
between current symptoms and an inservice stressor, and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If a veteran establishes that he engaged 
in combat with the enemy, and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of such service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Without established combat with the enemy, 
stressors claimed by a veteran in support of a valid 
diagnosis of PTSD must be independently corroborated by 
objective evidence.  38 C.F.R. § 3.304(f).  This PTSD-
specific regulation was amended during the pendency of the 
appeal.  Because the current (above-cited) version of the 
regulation is a more liberal and subjective set of 
requirements for an award of service connection for PTSD, it 
alone will be used for evaluating the veteran's present 
claim.  

The 1945 Schedule for Rating Disabilities (Schedule) 
incorporates by reference the American Psychiatric 
Association's, Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (DSM-IV).  38 C.F.R. Part 4.

The Medical Evidence:  The available service medical records 
do not contain any complaint, finding or diagnosis for any 
form of acquired psychiatric disorder at any time.  

The veteran filed his initial claim for VA disability 
compensation in March 1990.  He was provided a VA psychiatric 
examination in October 1990.  This is the earliest 
psychiatric examination or consultation on file.  The veteran 
reported that his nervous problem "started with an Army 
physical in 1986 or 1987."  He reported that he was then 
trying to reenlist in the military service, and when he came 
to the hearing part of the examination, something went wrong 
with the equipment and the high frequency sounds "went 
through my head" (quotes in original).  He reported that he 
passed out and his ears bled and that after this time he 
started having nervous problems and extreme agitation that 
gradually accelerated.  He reported that he was irritable, 
agitated and shook all the time.  He also reported problems 
with equilibrium and memory.  He reported that while in 
Vietnam with a special forces Cambodian training unit in 1970 
and 1971, he was in combat situations, subject to sniper 
fire, rocket attacks and had to be constantly alert for booby 
traps.  He reported that he was stationed "all over Vietnam" 
(quotes in original).  He reported having nightmares and 
intrusive thoughts since service separation.  He admitted to 
irritability, decreased tolerance for prostration and poor 
sleep, but felt that all of this began with his ear 
evaluation about three years earlier.  He reported that he 
basically had good relationships with others and had no 
problem associating with people.  He had no previous history 
of psychiatric admissions or treatment.  He had an upcoming 
mental hygiene clinic appointment.

During the examination, the veteran reported a history of 15 
years of education, including approximately three years of 
college after service, during which he maintained a 3.4 grade 
point average.  He reported receiving an honorable discharge 
from service, and denied any psychiatric problems during 
service.  After completing a mental status examination, the 
examining physician provided an Axis I impression of atypical 
psychosis, provisional.  He noted that it did not appear that 
PTSD was a primary process for the veteran.  The veteran's 
overall presentation and mental status were consistent with a 
chronic psychotic illness.  He also reported that the veteran 
was experiencing some form of dementing process or a 
conversion disorder.  He recommended further testing and 
evaluation.

In October 1990, the veteran was also provided a 
comprehensive VA psychological evaluation, including 
psychological testing, conducted over a period of two days 
by a team of two clinical psychologists.  The veteran 
presented with complaints regarding balance, tremor in his 
legs, chest pain, nausea, problems with memory and 
concentration, and nightmares.  He reported that these 
complaints had been ongoing since "his three years of combat 
in Vietnam."  He reported that up until 1986, problems were 
related to stress of that experience, but during an 
audiometric examination in 1986, a high frequency blast to 
his ears caused extensive neurologic damage and made his 
other problems more severe.  He reported that following 
military service, he went to college for three years 
maintaining a 3.4 GPA until he ran out of money.  

Following examination and psychological testing, the 
psychologists found that the veteran was difficult to assess 
and diagnose.  His interaction style had a schizoid, paranoid 
and at times, delusional quality.  The veteran performed 
poorly on certain testing and it was unclear whether this 
poor performance was a reflection of his ability or his 
motivation.  The diagnosis for Axis I was delusional disorder 
with semantic and persecutory features, and for Axis II was a 
schizoid personality disorder with dependent features.  

In February 1991, the veteran was provided a VA psychiatric 
consultation for treatment purposes.  The examiner took the 
veteran's personal history and conducted a mental status 
examination.  The diagnosis for Axis I was rule out 
delusional disorder not otherwise specified versus chronic 
paranoid schizophrenia.  For Axis II, the diagnosis was rule 
out schizotypal personality traits.

Records associated with the veteran's award of Social 
Security disability benefits, including the award letter of 
April 1991, were collected.  These records indicate that the 
veteran was found disabled from work for Social Security 
Administration purposes based solely on a primary diagnosis 
of schizophrenia, which disability began in 1986.  There were 
no secondary diagnoses.

In late 1990/early 1991, the veteran commenced receiving VA 
outpatient mental health counseling and treatment at the VA 
Medical Center in Louisville, Kentucky.  Commencing in 1991 
and continuing for a period of years, the principal 
assessment provided at the end of each brief documentation of 
such treatment was schizoidal versus schizotypal personality 
disorder with dependent features.  The veteran was seen over 
a period of several years by the same clinician.  In December 
1992, this clinician noted rule out paranoid disorder.  An 
outpatient treatment record in January 1993 included a 
discussion of the veteran's reported dreams of killing people 
but there were also a lot of sex dreams, dreams about water, 
snakes and height.  The veteran reported that he was a 
violent child and that he used to blow up toads with 
firecrackers and burn grasshoppers.  He used to fight a lot 
and once had legal difficulties for shooting the neighbor's 
cat.  Again, the assessment was schizoid versus schizotypal 
personality disorder.  However, this same clinician continued 
to include a principal assessment of schizoid versus 
schizotypal personality through 1992, 1993, and 1994.  In 
late 1994, this clinician noted questionable PTSD symptoms.  
In May 1995, this clinician noted schizotypal traits and rule 
out PTSD.  In July 1995, this clinician assessed PTSD.  In 
August 1995, another clinician assessed dysthymia and anxiety 
with PTSD symptoms and a schizotypal personality.

The veteran subsequently moved and commenced similar VA 
outpatient treatment in Indianapolis.  Initial records from 
early 1996 include an Axis I impression of PTSD.  Periodic 
outpatient treatment records thereafter do not include a 
diagnostic assessment.  

In January 1997, the veteran submitted the report of a 
private psychological evaluation, including testing.  He 
reported that he was currently receiving Social Security 
Disability, and a non-service-connected VA pension.  He 
reported his belief in having PTSD due to events of service 
in Vietnam, and described incidents he recalled from service.  
After examination, personal history and testing, the private 
psychologist reported that VA had provided the veteran with a 
tentative diagnosis of PTSD.  He believed that PTSD was the 
accurate diagnosis.  He reported that the traumatic events 
that the veteran mentioned would cause PTSD in most people.  
He reported that there was some evidence, other than the 
veteran's statements, about the veracity of these events, "in 
that he apparently was awarded medals for bravery and so on 
for actions in Vietnam."  He noted that he had treated other 
veterans with PTSD, and that he had never encountered such 
severe thought blocking as he found in the veteran, and that 
the only time he had ever observed that much blocking, had 
been in other patients who had been psychotic.  He did not 
find the veteran to be psychotic because there were no 
admissions of hallucinations or delusions or other 
experiences suggestive of psychosis.  He also felt it might 
be possible that the veteran had some sort of organic 
dysfunction.  Testing was in fact suggestive of an 
organicity, but was not definitive.  The Axis I diagnoses 
were PTSD and dysthymic disorder.  There was no Axis II 
diagnosis.

Records reveal that the veteran received VA outpatient 
treatment from a physician commencing in 1996, and these 
records show periodic treatment with the same physician 
continuing over the years.  From 1996 through 1999, these 
records document routine complaints and treatment with 
medication, but contain no diagnostic impressions.  In April 
2000, this physician provided an Axis I diagnosis of anxiety 
disorder, not otherwise specified.  This diagnosis continued 
as the sole Axis I diagnosis in multiple continuing visits 
consistently through the most recent records on file in mid-
2005.  

These most recent treatment reports also note that the 
veteran has routinely seen a staff psychologist as well over 
the same period and the staff psychologist initially assessed 
PTSD.  However, in 2002, this staff psychologist began 
recording two Axis I diagnoses, one for PTSD and the other 
for psychotic disorder not otherwise specified.  By September 
2003, this staff psychologist indicated that the veteran's 
principal Axis I diagnosis was a psychotic disorder, not 
otherwise specified, which he characterized as long-standing, 
and which resulted in much confusion, perseveration, 
obscessiveness and rumination.  He also wrote that there was 
a questionable diagnosis of PTSD, and also noted an Axis II 
diagnosis of personality disorder not otherwise specified.  
By March 2004, this staff psychologist only included a single 
Axis I diagnosis for psychotic disorder, not otherwise 
specified.  In May 2005, this staff psychologist documented 
his review of stressor information with the veteran.  He 
noted the veteran's DD Form 214 did show service in 
Vietnam/Indochina and he believed the veteran's "Bronze Star" 
did appear to be substantiated.  At this time, the Axis I 
diagnoses were again psychotic disorder not otherwise 
specified, and "PTSD (historical)."

The Stressors:  In the veteran's May 1996 initial stressor 
statement, he reported that when he first arrived in Vietnam, 
he did reconnaissance duties in the Pleiku area not far from 
North Vietnam.  He said he worked with a fellow American 
serviceman but usually only with Montagnards (native 
Vietnamese tribesmen).  He said this was to locate enemy 
activity and to find POW's.  He reported being exposed to 
sniper fire, mines, and firefights for which he was awarded 
the Bronze Star Medal.  He said he spent time training 
Cambodian soldiers to fight the North Vietnamese.  He said he 
had been knocked unconscious a couple times from mortar and 
rocket attacks.  He also reported transporting security 
messages and operational orders to different special forces 
camps, and that a person he went through training with was 
killed when his jeep hit a mine.  He reported that he was 
responsible for bagging this fellow serviceman's body.  He 
reported that a Cambodian blew himself up with a hand 
grenade, and that he had to bag this man's body.  He found a 
sergeant dead in his room at a barracks where he was staying, 
and that he had to bag this body as well.  

In a September 1996 substantive appeal, the veteran reported 
that he was responsible for squads and platoons and was 
issued orders to travel anywhere in Indochina, including 
Cambodia.  He reported being in charge of a patrol which 
traveled north by helicopter with South Vietnamese troops to 
rescue a captured New Zealand officer.  He reported 
surrendering himself to enemy personnel in order to secure 
the release of the New Zealand officer, and that his South 
Vietnamese troops then rescued both him and the officer from 
the enemy.  Once he surrendered, however, he reported having 
needles stuck in his ears from which he passed out.  He 
reported that later during his duty overseas he was 
responsible for bagging the dead.   

In testimony at an RO hearing in April 1997, the veteran 
reported that when he first arrived in Vietnam he was not 
assigned with any regular unit and that he was first assigned 
with South Vietnamese and then later with Cambodians.  
Shortly after his arrival in South Vietnam, while working 
with South Vietnamese troops, a South Vietnamese officer 
approached him and ordered him to lead an operation to rescue 
the New Zealand soldier who went down in a plane, and that he 
helicoptered some 150 miles north from Pleiku.  He said that 
he met with Montagnards at the location where the prisoner 
had been located.  He said that because he was trained, he 
knew what they did.  The only way not to risk that man's 
life, according to the veteran was to surrender himself.  He 
was unclothed and tied, and they stuck needles in his ears 
and he passed out.  He made it back to a village, and the 
rescue was successful.  He said he later worked with South 
Vietnamese attempting to locate POW camps in North Vietnam, 
and that he obtained information from the enemy where these 
POW camps were located.  

When asked at the hearing about an earlier report of having a 
fellow special forces soldier with whom he had trained in the 
US die, the veteran was unable to recall this soldier's name.  
When asked about the incident where he found another NCO in a 
room who had shot himself, he reported that he did not know 
this individual.  He said he was awarded a Bronze Star for 
his military operation for one month north of Pleiku.  He 
said he could not recall ever being awarded the Bronze Star, 
and that it "just appeared on my record."  Later, he reported 
remembering that "a general gave me the Bronze Star."  He was 
unable to further identify or name the New Zealand pilot who 
was rescued.

During a January 1997 private psychological evaluation, the 
veteran reported again his participation in a mission to 
rescue an allied officer.  He reported the individual was 
Australian.  He again reported that he surrendered himself to 
the Vietcong, "apparently, as kind of a trade-off."  He again 
reported being tortured before being himself rescued by South 
Vietnamese forces.  He reported that later on one occasion he 
cut the throats of at least four Vietcong prisoners of war.  
He said thereafter he was continually involved in Green Beret 
activities where he was the sole American serviceman 
associated with South Vietnamese units or with Montagnards or 
with Cambodian forces.  

In a written statement received in April 2000, the veteran 
wrote that he had received shrapnel wounds on the back and 
legs, for which he was treated in a South Vietnamese clinic.

In January 2002, the veteran testified at a personal hearing 
before the undersigned.  He again reported that as soon as he 
arrived in Vietnam he was assigned with South Vietnamese 
forces and with Montagnards.  He reported that a New Zealand 
pilot had gone down in North Vietnam and that he surrendered 
himself to the enemy with a group of Montagnards so that he 
could get the enemy's attention.  He was immediately 
unclothed, had needles stuck in his ears and passed out, and 
was buried alive.  He did not know the New Zealand pilot's 
name.  The Montagnards took out the enemy, unburied him and 
got him back to a village.  He said he was involved "up 
north" for one or two months.  Thereafter he reported doing 
reconnaissance for South Vietnamese to find their POW's.  
Most of this work was performed with Montagnards.  The 
veteran reported that after returning to the United States, 
and while assigned to an Army fort in Arizona, he received an 
Article 15 for failing to supervise the cleaning of a 
barracks.  He said at this time he was referred for a medical 
examination, and the doctor gave him a "diagnosis of PTSD."  
He again reported going to college after service separation 
and doing quite well with an excellent GPA for several years.  
He said he did not see a doctor after service until 1989.  He 
said his Social Security disability became payable in 1990 or 
1991.  The veteran reported that a South Vietnamese general 
had awarded him a Bronze Star Medal.  He stated that although 
his DD Form 214 referred to a Vietnam Service Medal with a 
Bronze Star, that was clearly two different military medals, 
and that he received a Bronze Star Medal for bravery and risk 
of life by a South Vietnamese general.  He also reported 
having been wounded during service. 

Attempts were made to verify the veteran's reported stressors 
through request letters to the US Armed Services Center for 
Research of Unit Records (USASCRUR).  In September 2000, this 
office responded that they sent a follow-on request to the 
United States Army Central Security facility at Fort Meade, 
Maryland, requesting a search of records for information 
concerning the veteran's involvement in any covert 
operations.  A response with negative findings was received.  
A review of the Defense Intelligence Agency's prisoner of war 
data base was unable to document the veteran as a POW.  

Another request to USASCRUR was made and in May 2004; that 
office again referred to the information initially supplied 
in its earlier September 2000 responsive statement.  That 
office noted that the veteran's personnel records documented 
that he was assigned to Company B, 7th Special Forces Group 
during his tour at Fort Bragg, North Carolina, from July to 
December 1971.  USASCRUR was unable to verify any of the 
veteran's reported stressors.  

In January 2001, the veteran's mother wrote that when the 
veteran was leaving the service at Fort Huachuca, Arizona, 
the military would not release him.  They kept him in lock up 
and forced him to sign papers about him being a South 
Vietnamese POW and other information about his war 
experiences.  She wrote that if this paperwork was not in his 
claims folder, then the evidence of him being a POW was 
misplaced or prejudicially thrown away.  

Analysis:  With respect to the clinical evidence documenting 
treatment and evaluation of the veteran's psychiatric 
disability, it is certainly clear that multiple clinicians 
have reached clear or consistent diagnostic conclusions for 
the veteran's psychiatric disability.  As previously 
reported, the veteran has received a variety of diagnoses 
commencing with the time of his first documented treatment in 
1990 until present.  In reviewing all of the medical evidence 
on file, the Board concludes, however, that a clear 
preponderance of the evidence is against a finding that the 
veteran's clinical diagnosis is properly one of PTSD.  

The first formal VA psychiatric examination on file in 
October 1990, resulted in the diagnostic impression of an 
atypical psychosis, and a statement that it did not appear 
that PTSD was a proper diagnosis for the veteran, despite the 
fact that the veteran provided a report of his subjective 
stressors during service in Vietnam.  A formal VA 
psychological evaluation performed by two psychologists over 
a period of two days, also completed in October 1990, 
similarly did not result in a diagnosis of PTSD.  Although 
noting that the veteran was difficult to asses and diagnose, 
the conclusion from this comprehensive examination and 
testing was a delusional disorder with somatic and 
persecutory features and a schizoid personality disorder with 
dependent features.  

The veteran then continued with VA and outpatient treatment 
in Kentucky where the same principal clinician saw him 
routinely for a period of some five years during which time 
the diagnosis was consistently a schizoid or schizotypal 
personality disorder with dependent features.  

Records of the Social Security Administration indicate that 
the veteran was found to be disabled from work by that 
Government agency, based upon their own independent 
investigation solely as a result of schizophrenia, which was 
found by that agency to have commenced in 1986 with no other 
diagnosis provided.  

Although the veteran submitted the report of private 
psychological evaluation and testing from January 1997, which 
did result in diagnoses of both PTSD and dysthymia, these 
diagnoses were clearly based on two interviews with the 
veteran with no prior or subsequent treatment or evaluation 
and in the absence of any ability to review the veteran's 
extensive clinical history as contained in the VA claims 
folder.  This report stated that it relied on evidence other 
than the veteran's own subjective statements in that the 
veteran was apparently awarded medals for bravery and other 
actions in Vietnam, but as will be discussed more fully 
below, the veteran received no citations, awards or medals 
that objectively document his participation in combat with 
the enemy.  Finally, this private report also indicated that 
although the psychologist had seen many veteran's with PTSD, 
he had never encountered such severe thought blocking as he 
saw upon examination in the veteran, and that the only time 
he had ever observed that much blocking in a patient was when 
that patient "has typically been psychotic."  He also 
suggested a possibility that the veteran might have some form 
of organic dysfunction and that his psychological testing 
suggested the possibility of organicity, though not 
definitive.  

Although VA outpatient treatment records subsequently include 
assessments of PTSD, these outpatient treatment records from 
2000 through 2005 include consistent findings by a staff 
psychiatrist of an anxiety disorder, not otherwise specified.  
Although an anxiety disorder may be considered similar to a 
diagnosis of PTSD, these more recent records from the 
physician, including the diagnosis of anxiety disorder, do 
not specifically relate the causal origins of this disorder 
to events of military service for the veteran.  Additionally, 
over these last several years of outpatient treatment, 
although a staff psychologist initially listed findings of 
PTSD, his predominant diagnosis has been a psychosis not 
otherwise specified.  This psychologist noted in 2003 that a 
diagnosis of PTSD was "questionable," and by May 2005, this 
psychologist only noted PTSD as "historical."

Although the veteran has received numerous differing 
psychiatric diagnoses for both Axis I and Axis II personality 
disorders in the 15-year clinical history on file, and while 
no single diagnoses is shown to predominate above all others, 
this clinical evidence is found by the Board to preponderate 
against a finding that the veteran currently has PTSD related 
to verifiable stressors from military service.  Had any of 
the veteran's reported stressors been independently and 
objectively corroborated in accordance with the governing 
regulation, the Board would have considered further 
development for the production of opinions consistent with 
VCAA at 38 U.S.C.A. § 5103A(d)(2).  Because no stressor 
reported by the veteran has been verified, despite multiple 
attempts to do so, all clinical findings or diagnoses of PTSD 
on file are unverified and based solely upon the veteran's 
own subjective reports (or a mistaken conclusion that his 
personnel records document awards objectively showing that he 
participated in combat with the enemy).  

In the absence of stressor verification, VA is under no duty 
to attempt to reconcile the conflicting psychiatric diagnoses 
on file beyond a finding that a preponderance of the evidence 
is against a diagnosis of PTSD for compensation purposes.  
Additionally, with respect to the question presented as to 
whether service connection is warranted for any acquired 
psychiatric disorder, the Board notes that there is no 
medical evidence of psychiatric disability at any time during 
service, or of any psychosis to a compensable degree within 
one year after service separation.  Although service medical 
records are clearly missing, there is no indication in the 
service personnel records that the veteran was separated for 
any medical reason, including psychiatric disability.  
Moreover, these records reflect that the veteran remained in 
a reserve status for several years after service separation, 
and these records also reflect no psychiatric impairment of 
any kind.  

Significantly, the veteran neither sought nor required any 
form of psychiatric care or treatment until approximately 
1990, some 16 years after he was separated from service.  The 
first VA examination on file from October 1990 includes the 
veteran's clear report that his nervous problem started at 
the time of a physical examination completed in 1986 or 1987.  
The veteran repeated this statement at various times over the 
following years, indicating that he had received some form of 
acoustic blast upon audiometric examination, which he 
perceived as the actual etiological origin of his psychiatric 
difficulties.  Although the Board does not endorse the 
veteran's belief that an audiometric examination resulted in 
psychiatric disability, it does find it noteworthy and 
consistent with the remaining evidence on file that whatever 
the veteran's true psychiatric diagnoses may be, it did not 
commence during service but some time in the late 1980's and 
that this onset was entirely unrelated to any incident, 
injury or disease of active military service.

With respect to the veteran's reported stressors, as noted in 
the Board's introduction, the veteran is clearly documented 
to have received 20 weeks' training at Fort Bragg, North 
Carolina, where such training was received by Army "special 
forces."  The veteran was subsequently transferred for duty 
to the Republic of Vietnam where he served for 10.5 months, 
from January to November 1972.  Although the Board attempted 
through the USASCRUR to obtain information with respect to 
the objectively documented units to which the veteran was 
assigned in Vietnam, none was provided.  The Board itself 
conducted a search of the Internet with respect to each of 
these two units--"USARV IND TNG GP (ITG) USARPAC" and "FANK 
TNG COMD USARPAC."  These two units were apparently the same 
entity, which simply underwent a name change during the 
veteran's assignment in Vietnam.  "USARV IND TNG GP (ITG) 
USARPAC" translates as US Army Republic of Vietnam Individual 
Training Group, and "FANK" translates as Forces Armee 
Nationes Khmeres.  The United States Army Individual Training 
Group was a special forces project in Vietnam lasting from 
1970 to 1972 that was set up to train Cambodian National 
Military Forces.  Once trained, they were transferred back to 
Cambodia to fight the North Vietnamese Army (NVA) and Khmer 
Rouge (Cambodian communists).  The reason this training was 
performed in Vietnam was because of the Church-Cooper 
Amendment, which disallowed US forces to be combat advisors 
in Cambodia.  

With respect to the aforementioned information, which has 
been incorporated into the claims folder, the Board has 
considered the case of Thurber v. Brown, 5 Vet. App. 119 
(1993) (holding that evidence initially developed by the 
Board and not initially considered by the RO, and evidence 
which had never previously been disclosed to a veteran, could 
indeed prejudice a veteran in some cases).  In this 
particular situation, however, the Board finds no prejudice 
to the veteran by the Board.  The information concerning the 
unit to which he was assigned during service in Vietnam tends 
to corroborate portions of the veteran's stressor statements 
and other information he has provided during the pendency of 
this appeal.  In the absence of any type of prejudice to the 
veteran by merely reporting the existence and nature of these 
units, the Board will not first refer this information to the 
veteran and/or RO for comment prior to the issuance of this 
decision.  

The objective evidence on file then does indeed show that the 
veteran completed regular Army basic and advanced individual 
training, and then completed 20 weeks of training with the 
Special Forces at Fort Bragg, North Carolina.  He then was 
transferred to Vietnam for service in a unit that was created 
for a Special Forces mission to train Cambodian national 
soldiers to fight communists in Cambodia.  To the extent that 
the veteran has reported that he served in Vietnam in the 
training of Cambodian soldiers, that statement is 
corroborated.  
As noted in the introduction to this decision, the veteran 
was awarded the National Defense Service Medal, a Parachute 
Badge, and the Vietnam Service Medal with one Bronze Star, 
the Republic of Vietnam Campaign Medal with 60 device, one 
overseas bar, and an expert rifle badge.  None of these 
awards is accepted by VA as objectively verifying or 
documenting combat with the enemy by the recipient of such 
award.  The Vietnam Service Medal and Campaign Medals were 
awarded to individuals who served in-country, regardless of 
combat service.  The Vietnam Service Medal with one Bronze 
Star is indicative that the veteran was assigned to a unit 
that was involved in some form of campaign during the Vietnam 
war.  This is also corroborated in the veteran's service 
personnel records where it is noted that the veteran's unit 
was involved in an "unnamed campaign (1 May '70)."  A Bronze 
Star device, to be pinned to the front of the Vietnam Service 
Medal, is not objective evidence that an individual receiving 
the Bronze Star was involved in combat with the enemy.  

The veteran has, as above noted, contended to the contrary.  
He has contended that he was awarded a Bronze Star Medal 
separate and apart from his Vietnam Service Medal.  This 
contention is not supported by the objective records on file.  
The veteran submitted copies of the Vietnamese medals 
authorized for issuance during the Vietnam war, these records 
do not document the separate existence of a South Vietnamese 
Bronze Star Medal.  Because the veteran received no award of 
a decoration that independently and objectively demonstrates 
combat with the enemy, any reported stressor must be 
independently and objectively verified in conjunction with a 
valid diagnosis of PTSD, for the award of service connection 
for such disorder in accordance with the governing regulation 
at 38 C.F.R. § 3.304(f).  

None of the veteran's variously reported stressors has been 
objectively corroborated.  The USASCRUR made a request to the 
US Army Central Security facility at Fort Meade to search the 
investigative record repository for information about the 
veteran's possible involvement in covert operations, and no 
information with respect to the veteran was identified.  A 
review of the Defense Intelligence Agency's Prisoner of War 
data base did not include the veteran as a POW.  The veteran 
reported the death of an individual with whom he purportedly 
went through special forces training, but could not remember 
the individual's name, or the names of any other individuals 
including an American NCO reported to have committed suicide, 
or a rescued Australian or New Zealand pilot.  Despite being 
requested to do so on several occasions, and specifically in 
the February 2001 supplemental statement of the case, the 
veteran did not provide sufficient information by way of 
names, dates, units of assignment and locations sufficient 
for independent corroboration to be sought from the USASCRUR 
and any of their other investigative tools, or through unit 
morning reports.  

The veteran reported surrendering himself to North Vietnamese 
forces in order to secure the release of a New Zealand pilot, 
only to have the pilot and himself rescued by the indigenous 
forces that accompanied him for this purpose (and he 
variously reported these other forces as being South 
Vietnamese Army or Montagnards).  Such surrender to affect a 
POW rescue seems inherently incredible for obvious reasons.  
In any event, POW status is not confirmed by official 
sources.  The veteran also reported having pins inserted 
through his eardrums as a method of torture or abuse, but no 
medical evidence of injury to either eardrum has ever been 
recorded, and the claims folder includes examinations of the 
veteran's ears in conjunction with other claims.  The veteran 
reported being wounded by shrapnel in the back and legs but 
no residuals of such injuries have ever been discovered at 
any time.  The RO denied service connection for shrapnel 
wounds of the back and legs in May 2001, during the pendency 
of this appeal, based on a complete absence of any evidence 
of such wounds.  

The earliest clinical evaluations in 1990 contain the 
veteran's clear reports of having no psychiatric symptoms 
until 1986, but the veteran later reported that he had such 
symptoms ever since service in Vietnam.  The veteran 
specifically denied any psychiatric problems during service 
in early clinical examinations, but years later stated that 
he was provided a psychological evaluation in conjunction 
with an Article 15 he received near the time of service 
separation, and that he was told by the examiner at that time 
that he had PTSD.  The actual clinical diagnosis of PTSD, 
however, did not exist in 1973 (such diagnosis was not 
recognized in the current version of the DSM until early in 
the 1980's).  The veteran reported serving in an operation to 
rescue a New Zealand pilot north of the DMZ.  Aside from 
ferrying its own troops and equipment from New Zealand to 
Vietnam, the Board finds no record of New Zealand servicemen 
operating any form of aircraft north of the DMZ.  The veteran 
reported three separate incidents of being around two US 
servicemen and indigenous personnel who were killed or 
committed suicide, and on each occasion reported that it was 
his responsibility to put the person's body into a body bag.  
There is no indication in the veteran's personnel records 
that he had any training or experience in grave's 
registration or the medical field.  Although it is expected 
that any veteran's recollection of incidents decades earlier 
would contain a certain level of inconsistency or inaccuracy, 
there is sufficient objective evidence on file to consider 
certain of the veteran's reports to be lacking in 
credibility.  This, of course, may be a direct result of the 
veteran's documented psychiatric disability.  

In summary, the objective evidence on file does show that the 
veteran received special forces training and that he served 
for 10.5 months in Vietnam with a special forces unit 
specifically established to train Cambodian National Soldiers 
in a continuing war against communist insurgency in 
Indochina.  However, there is simply an absence of credible, 
objective evidence establishing that the veteran served in 
the field and/or in combat with Cambodians he presumably 
would have trained or with Montagnards or South Vietnamese 
regular forces consistent with the veteran's report of 
stressors.

As a final matter, the Board notes that the veteran has 
contended that certain evidence, presumably evidence which 
might corroborate his reported stressors, was lost or 
intentionally misplaced by RO personnel during the lengthy 
pendency of this appeal.  There is a statement on file 
purportedly from the veteran's mother that when the veteran 
was separating from service in Arizona they would not release 
him, but kept him locked up and forced him to sign papers 
about being a South Vietnamese POW.  She asserted that such 
evidence was either misplaced or prejudicially thrown away.  
There is certainly no objective evidence that in any way 
shows or suggests that VA personnel have negligently or 
intentionally tampered with any evidence in the veteran's 
extensive claims folder.  

A preponderance of the evidence of record is against a 
finding that the veteran has a valid diagnosis of PTSD.  A 
preponderance of the evidence of record is against a finding 
that the veteran has an acquired psychiatric disorder or 
psychosis which manifested at any time during or within one 
year after service.  There is an absence of objective 
evidence corroborating any of the veteran's reported 
stressors in support a diagnosis of PTSD.  For these reasons, 
the veteran's claim for service connection for an acquired 
psychiatric disorder, including PTSD, must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


